Citation Nr: 1609260	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder currently evaluated as 50 percent disabling prior to
January 23, 2012, and 70 percent disabling since January 23, 2012.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1984.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the U S Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued the 50 percent disability rating then assigned.  The Veteran filed a Notice of Disagreement (NOD) in May 2009.  The RU issued a Statement of the Case (SOC) in September 2009.  In September 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of the issue.

The RO issued another rating decision in May 2012, which increased the rating for the PTSD to 70 percent.  The 70 percent rating was made retroactively effective from January 23, 2012, the date of a VA examination that provided findings addressing the Veteran's PTSD.  The Veteran then continued his appeal.  See AB v Brown, 6 Veteran App 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In May 2013, the Veteran testified before the undersigned at the local RO (a Travel Board hearing).  A copy of the hearing transcript has been associated with the record.

The Board in August 2014 found that the record raised the issue of entitlement to TDIU due exclusively to service-connected PTSD, and accordingly included this limited TDIU issue in the Veteran's appeal, as consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the appeal issues for additional notice and development.  The issues now return to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board in August 2014 remanded for the Veteran to be afforded appropriate notice with regard to the TDIU-based expansion of the PTSD increased rating claim (see 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015)), to obtain treatment records, and for examinations addressing the impact of the Veteran's service-connected disabilities on the Veteran's capacity for gainful employment.  This notice and development was undertaken.  However, additional development is required, as discussed below.  

At the Veteran's April 2008 VA PTSD examination the Veteran reported that between 2002 and 2008 he had thrown himself into his work to avoid mental health symptoms.  He also then reported being actively involved with a veteran's service organization and having several close friends from this group.  He also reported that he recently began riding a motorcycle for recreation.  He endorsed good relationships with his wife and his two grown daughters, and reported improvements in difficulties with anger management since being prescribed medications.  He then reported problems related to occupational functioning as consisting of being assigned to different duties, decreased concentration, and memory loss.  The examiner noted that the Veteran had depressive symptoms which "appear to be in response to significant job stress and exposure to a natural disaster."  (Other records inform that this natural disaster was a tornado which recently caused local devastation, and his exposure to its effects had reportedly exacerbated his symptoms.) 

A December 2008 VA psychological treatment record notes that the Veteran recently retired from work, resulting in reduced stress but recently increased depressive symptoms.  

The Veteran submitted a May 2009 private evaluation by T.M.C., Ed.D., LPC, LMFT, who found that the Veteran suffered from PTSD, recurrent major depressive disorder (MDD), and paranoid personality disorder.  The mental health counselor gauged the Veteran's PTSD symptom severity and level of impairment both in the severe range.  

In a submitted statement in May 2009, the Veteran asserted that his PTSD was 100 percent disabling, and reported worsening of his PTSD since 2005.  The Veteran further contended that he did not answer questions properly at the April 2008 VA PTSD examination due to some confusion with the circumstances of that examination.  

At a January 2012 VA PTSD examination, the examiner noted symptoms of both the Veteran's PTSD and depression.  The examiner found that these resulted in occupational and social impairment with occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran's occupational problems appeared related to physical rather than psychological difficulties, whereas his social relationships appeared to be impacted by his PTSD symptoms and depressed feelings.  At the January 2012 examination the Veteran reported that his job as a lead aircraft mechanic had become stressful, and that he had problems holding tools due to numbness in his hands and legs which had been present since the 1990s.  The Veteran added that he had retired early three years ago in his early 60s.  

The January 2012 examiner noted that the Veteran expressed irritability, particularly directed at VA.  At this examination, the Veteran reported drinking a large quantity of liquor every night, which he asserted was to numb pain in his feet and legs.  

The Veteran's May 2015 VA examination is notable for the examiner's findings or the Veteran's endorsement (which one is not clear from the examination report) of every single symptom and every single PTSD criterion and sub-criterion on the checklists within the Disability Benefits Questionnaire (DBQ), even while the examiner only found a level of severity attributable to all mental disabilities of "occupational and social impairment with reduced reliability and productivity."  The examiner diagnosed both PTSD and major depressive disorder.

However, the May 2015 examiner failed to provide details of any psychiatric examination of the Veteran, including such elements as alertness, orientation, thought content, presence or absence of hallucinations or delusions or ideas of reference, or suicidal or homicidal ideation, intent, or plan.  

The Board cannot make its own medical determination, and hence cannot fill in these substantial omissions in the May 2015 examination report.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board accordingly finds that an additional VA psychiatric examination is required to provide adequate details concerning the Veteran's mental health impairment, and to differentiate, to the extent feasible, those symptoms attributable to his PTSD and major depressive disorder from those due to other causes.  

Notably, the Veteran reported at that May 2015 examination being married to the same spouse for 44 years, that he has irritability and anger issues that place some strain on that relationship, and that he retired early both due to a work environment which he found very stressful, and due to the effect pressure and stress was having on his PTSD symptoms.  He reported retiring six years ago from his position as lead aircraft mechanic.  He also reported that he had been having negative interactions with coworkers and supervisors, which negative interactions he attributed to the stressful work environment.  

The Board in its August 2014 remand instructed the RO to inform the Veteran that it was ultimately his responsibility to submit employment records supportive of his claims for increased evaluation for PTSD and for TDIU, inclusive of any records pertaining to facts of separation, termination, or retirement, as well as any records documenting marginal employment, if any.  

The RO sent the Veteran a letter in March 2015 requesting that he supply employment records, including asking that his employer complete and return an enclosed VA Form 21-4192, Request for Employment Information.  The letter also then informed the Veteran of his ultimate responsibility to secure and submit employment records.  
 
The Veteran has failed reply to that March 2015 request to provide work records or to submit the VA Form 21-4192, to allow VA to request information from his last employer concerning the reasons and circumstances of his work separation.  This is particularly relevant to the Veteran's TDIU claim based on his PTSD, given the apparent discrepancy between the reasons for his retirement the Veteran gave at his January 2012 VA PTSD examination (hand and leg numbness, difficulty holding tools) and those he gave at his January 2015 examination (excess stress and pressure, poor interactions with coworkers and supervisors due to PTSD symptoms, and negative effects on PTSD symptoms of stressful work circumstances).
 
The Veteran's June 2015 TDIU application reflects that the Veteran retired from the military after 20 years, and then worked as a civilian Federal employee for an additional 24 years, retiring in his early 60s.  Hence, while the Veteran has characterized his retirement as early, he had approximately 44 years of creditable federal service (combined military and civilian) upon retirement.  Thus, it is far from clear that the Veteran's retirement was an unscheduled early and that such early retirement was due to PTSD.  

The Veteran reports that he enjoys riding his motorcycle but that he has limited social interactions, while trying to remain involved in veterans groups.  Given the Veteran's successful careers and potentially well-timed retirement, as well as his failure to submit forms to obtain employer information which might shed some additional light on the circumstances of his retirement, the Board finds the Veteran's own contentions of greater severity of psychiatric disability leading to retirement to be not well-supported by the broader record.  Thus, upon remand, the Veteran is to be afforded another opportunity to secure work records which may support his contentions of PTSD-related work intolerance leading to his retirement.  


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran and his authorized representative the opportunity to submit additional evidence or argument in furtherance of the appealed claims.  

2. Provide the Veteran another opportunity to complete, sign, and submit to VA a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the claim for TDIU due to the service-connected PTSD.  The RO should then again endeavor to assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran and/or his representative, to include employment records potentially related to the circumstances of the Veteran's retirement, if any.  

Again advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his former (federal) employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination, or retirement.  

He should also submit any evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.  (This may not be relevant if he has chosen not to return to the workforce in any fashion following his Federal retirement in 2009.)

3. After obtaining the above records, arrange for the Veteran to be scheduled for a psychological examination.  The record must be made available to and reviewed by the examiner prior to the examination.  The examiner is to be advised that the new examination is necessary because a prior examination in May 2015 did not provide clinical evaluation findings, and did not conduct psychiatric testing with validity testing, as are indicated in this case due to conflicting reports regarding mental impairment as related to the Veteran's retirement in 2008 and as are relevant to the Veteran's claimed entitlement to a total disability rating due to unemployability due to his PTSD.  

The examiner should review past examination and treatment records, including examination reports addressing his PTSD in April 2008, January 2012 (with addendum in March 2012), and May 2015, as well as the submitted August 2009 evaluation report by private mental health counselor T.M.C., Ed.D., L.P.C., LMFT.  The Veteran's statements and testimony should also be reviewed, as should other lay statements of record.  The examiner is to be advised that laypersons are to be considered competent to address symptoms of disability, and hence lay-reported symptoms should be considered by the examiner.  

To inform the examiner's assessment of the impact of mental disorders on employment capacity, the examiner should glean from these records and from the Veteran's self-report a pertinent medical, education, and employment history.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in determining the impact of service-connected disabilities on employment capacity.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  

As noted above, the examiner should conduct a clinical evaluation and provide findings of psychological functioning.  This should be informed by psychological testing with validity testing, and the results of this clinical evaluation, testing, and validity testing should be stated and interpreted in the examination report.   All clinical findings should be reported in detail.  

The VA examiner should address the impact of the Veteran's service-connected PTSD with major depressive disorder on his capacity to obtain or retain substantially gainful employment.  The examiner should also address the impact of all the Veteran's service-connected disabilities (as informed by prior examinations and the record as a whole) on the Veteran's capacity to obtain or retain substantially gainful employment.

The examiner should attempt to differentiate, if possible, symptoms and impairment attributable to the Veteran's PTSD and depression from that attributable to other causes, such as alcohol use (as reported at the August 2009 private mental health evaluation and the January 2012 VA examination but substantially denied at the May 2015 examination) to the extent such alcohol use is not attributable to the Veteran's PTSD and major depressive disorder.  In particular, any impairments of memory and attention (as previously asserted by the Veteran) should be addressed as to their presence or absence, and if found to be present, their likely causes.  

4. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the record and the record must reflect that it was sent to his last known address of record.  If he fails to report, the record must indicate whether the notification letter was returned as undeliverable.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




